Citation Nr: 1223472	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  95-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for substance abuse as secondary to service-connected personality change due to a general medical condition with posttraumatic stress disorder (PTSD) associated with motor vehicle accident and organic affective disorder due to head trauma.

3.  Entitlement to service connection for disability of the pancreas as secondary to substance abuse.

4.  Entitlement to service connection for disability of the bowel as secondary to substance abuse.

5.  Entitlement to service connection for disability of the liver as secondary to substance abuse.

6.  Entitlement to service connection for heart disease, including congestive heart failure, as secondary to service-connected personality change due to a general medical condition with PTSD associated with motor vehicle accident and organic affective disorder due to head trauma, or exposure to herbicide agents.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to March 2, 2005.

8.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The case was most recently before the Board in March 2009.  The complex procedural history up to that point is detailed in that decision.  In that decision, the Board, in part, denied entitlement to service connection for chronic headaches.  The Board also granted an initial 70 percent rating, but not greater, for organic affective disorder prior to March 2, 2005.

The Veteran appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court) to the extent it denied service connection for chronic headaches and an initial rating in excess of 70 percent for organic affective disorder prior to March 2, 2005.  The Court issued a Memorandum Decision in January 2011 in which it affirmed the Board's award of an initial rating of 70 percent, but not greater, for organic affective disorder prior to March 2, 2005.  Thus, that issue is no longer before the Board.  However, the Court vacated the Board's March 2009 decision to the extent it denied service connection for chronic headaches.  The Court remanded the claim to the Board for further development and readjudication consistent with the January 2011 Memorandum Decision.

The Board also addressed other issues in the March 2009 decision that were unaffected by the January 2011 Court Memorandum Decision.  The Board remanded the following claims:  entitlement to service connection for PTSD; entitlement to service connection for substance abuse as secondary to PTSD; entitlement to service connection for substance abuse as secondary to organic affective disorder; entitlement to service connection for disabilities of the pancreas, bowel, and liver as secondary to substance abuse; entitlement to a TDIU for the period prior to March 2, 2005; and entitlement to SMC based on the need for regular aid and attendance.

As to the claim of service connection for PTSD, the RO granted service connection for personality change due to a general medical condition with PTSD associated with motor vehicle accident in a May 2010 rating decision.  The disability was combined with the previously service-connected psychiatric disorder of organic affective disorder.  Because this benefit was granted while the claim was in remand status, the issue of entitlement to service connection for PTSD is no longer before the Board.  Additionally, because the two psychiatric disorders have been combined, the two secondary service connection claims involving substance abuse are best characterized as one claim, which is now reflected on the title page.

Next, a March 2007 rating decision denied service connection for heart disease, characterized as congestive heart failure.  In October 2007, the Veteran's representative submitted a notice of disagreement (NOD) with the decision.  A statement of the case (SOC) was issued in February 2009 and an appeal of the issue was perfected by a substantive appeal received in March 2009.  The Board notes that the claim was reconsidered by the RO in a September 2011 rating decision.  This was so as a result of an amendment to the regulations regarding diseases associated with exposure to herbicide agents.  Ischemic heart disease was added as a disease.  See 38 C.F.R. § 3.309(e) (2011).  However, the RO continued the denial of service connection for heart disease even on this basis.  Because the matter was properly appealed, the issue of entitlement to service connection for heart disease, including congestive heart failure, as secondary to service-connected personality change due to a general medical condition with PTSD associated with motor vehicle accident and organic affective disorder due to head trauma, or exposure to herbicide agents, is before the Board.

In prior decisions, most recently in June 2007, the Board noted that the RO had yet to consider the Veteran's claim of service connection for carpal tunnel syndrome, which had been originally raised in his July 1993 application for benefits.  The issue was referred to the RO for appropriate consideration.  In August 2007, the RO added right and left carpal tunnel syndrome to the list of the Veteran's nonservice-connected disabilities.  The RO did not adjudicate the claims on the merits, but rather considered them implicitly denied by a prior rating decision dated in January 1994.  See, e.g., Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (holding that where a veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run).  The Court has clarified that the "implicit denial doctrine" is not to be applied in a broad manner and that the claimant must be able to reasonably deduce from the decision that the claim was denied.  See Cogburn v. Shinseki, 24 Vet. App. 205, 211 (2010) (citing Ingram v. Nicholson, 21 Vet. App. 232, 246-47 (2007)).

In the Veteran's case, a claimant would not be able to reasonably deduce that the January 1994 rating decision denied service connection for right and left carpal tunnel syndrome.  The rating decision and subsequent February 1994 notice letter explicitly denied service connection for four claims, but did not list carpal tunnel syndrome.  Instead, the rating decision expressly considered carpal tunnel syndrome for nonservice-connected pension purposes only.  There is no implication in the rating decision that carpal tunnel syndrome was considered for compensation purposes in the January 1994 rating decision.  Additionally, no other rating decision explicitly or implicitly denied service connection for carpal tunnel syndrome.  In fact, as recently as a March 2007 rating decision, right and left carpal tunnel syndrome were listed in the section titled "disabilities considered for pension purposes only."  Thus, the issue of entitlement to service connection for carpal tunnel syndrome is a pending claim, and it is once again referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b) (2011).

Lastly, as noted above, in the May 2010 rating decision, the RO granted service connection for personality change due to a general medical condition with PTSD associated with a motor vehicle accident and combined the disability with the previously service-connected organic affective disorder due to head trauma.  In doing so, the RO assigned an earlier effective date of January 16, 1996 for the service-connected psychiatric disorder (previously set as April 15, 1997).  An initial rating of 70 percent was assigned through March 1, 2005.  From March 2, 2005, a total disability rating (100 percent) was assigned, which was the rating previously in effect for organic affective disorder.  The RO also granted service connection for diabetes mellitus and assigned a 20 percent rating effective March 2, 2010.  Additionally, the RO granted service connection for prostate cancer and assigned a 10 percent rating effective April 27, 2010.  As a result of the prostate cancer, the RO also awarded SMC on account of loss of use of a creative organ at the rate under 38 U.S.C. § 1114(k) effective April 27, 2010.  

Thereafter, the Veteran's representative submitted two statements dated June 30, 2010.  In the first statement, she stated that the Veteran is "not satisfied with VA's treatment of all his claims, in particular the rating decision dated May 6, 2010.  He seeks Board review of all overt and implied issues therein."  See VA Form 21-4138, dated June 30, 2010.  In the second statement, she further stated that, "The Veteran disagrees with all issues in the VA's recent procedural documents dated May 6, 2010."  See VA Form 9, dated June 30, 2010.  These statements go on to make general assertions without identifying any specific issue adjudicated in the May 2010 rating decision.  When an agency of original jurisdiction gives notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  See 38 C.F.R. § 20.201 (2011).  Because the statements received in June 2010 are general and broad-sweeping, and do not identify any specific determination with which the Veteran disagrees, this matter is referred to the RO for clarification of the Veteran's intent.  See 38 C.F.R. § 19.26 (2011). 

The issues of entitlement to service connection for disability of the bowel as secondary to substance abuse and entitlement to additional SMC based on the need for regular aid and attendance are addressed in the decision below.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

In December 2009, prior to the issuance of a final decision, the Veteran withdrew his appeal of the issues of entitlement to service connection for disability of the bowel as secondary to substance abuse and entitlement to SMC based on the need for regular aid and attendance.



CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issue of entitlement to service connection for disability of the bowel as secondary to substance abuse has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The Veteran's appeal as to the issue of entitlement to SMC based on the need for regular aid and attendance has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In March 2009, the Board, in part, remanded the issue of entitlement to service connection for disabilities of the pancreas, bowl, and liver as secondary to substance abuse, and the issue of entitlement to additional SMC based on the need for regular aid and attendance.  In December 2009, while the claims were in remand status, the Veteran informed the RO that he wished to drop the issues of "bowel" and "special monthly compensation-aid and attendance."  This request was memorialized by a VA employee on a VA Form 21-0820 (Report of General Information).

The Board finds that the Veteran has expressed his desire to withdraw his appeal of these two specific issues and the withdrawal has taken written form as described above.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996) (holding that a determination that a claim has been withdrawn has a plausible basis in the record when it is supported chiefly by a "Report of Contact" contemporaneously prepared by a VA social worker assigned to evaluate the claimed disability).  The withdrawal was express and unambiguous, there is no indication why the VA employee would have falsified the information, and neither the Veteran nor his representative has referenced these two issues since the withdrawal request.  Id.  

Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement to service connection for disability of the bowel as secondary to substance abuse and entitlement to additional SMC based on the need for regular aid and attendance.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  As the two issues were previously certified to the Board on appeal, the Board finds that a full decision addressing the matters is appropriate.  See Seri v. Nicholson, 21 Vet. App. 441, 443-45 (2007) (holding that a Board decision shall include an order granting appropriate relief or denying relief on a particular issue appealed in order to permit review by the Court).  Accordingly, the Board will dismiss the appeal as to these two issues.

Because the Veteran expressly withdrew only the "bowel" aspect of the identified service connection claim on appeal (i.e., not the pancreas or liver aspect), the Board will separate the other two aspects of that claim and re-characterize the matters as separate issues of entitlement to service connection for disability of the pancreas as secondary to substance abuse and entitlement to service connection for disability of the liver as secondary to substance abuse.  Those two claims are further addressed in the remand section below.


ORDER

The appeal as to the issue of entitlement to service connection for disability of the bowel as secondary to substance abuse is dismissed.

The appeal as to the issue of entitlement to additional SMC based on the need for regular aid and attendance is dismissed.


REMAND

A remand of the claim of service connection for chronic headaches is necessary to comply with the Court's January 2011 Memorandum Decision.

In the March 2009 decision, the Board denied service connection for chronic headaches after finding that the preponderance of the evidence was against a finding that the Veteran's chronic headaches had their onset in service or were otherwise etiologically related to active service.  The Board initially noted the complaints pertaining to headaches found in the Veteran's service treatment records.  In concluding that service connection was not warranted, the Board primarily relied on an October 1998 VA examination report.  The examiner provided an opinion that the Veteran's current headaches were "less likely as not" secondary to a motor vehicle accident that he had in 1970.  He said the record did not indicate chronic headaches since the time of the accident.  In this regard, the examiner stated that post-traumatic headaches are generally felt at the time of the accident.  The Veteran was observed to have had his initial complaint of headaches three years following the head injury, which was felt to be far too remote.  The examiner therefore felt that the headaches were unrelated to the accident.  He also observed that the headaches had been sporadic since service discharge.  At the time of the examination, the Veteran reported that his headaches had become relatively quiescent in the 1980s and did not return until the mid-1990s.  The examiner believed that the Veteran's current headaches were likely a muscle contraction type of headache. 

In the March 2009 decision, the Board noted that the Veteran submitted two articles regarding post-traumatic headaches to rebut the VA examiner's opinion.  One article indicated that post-traumatic headaches included "muscle contraction" type headaches, and that they may be recurrent with throbbing pain, and both exacerbated and prolonged by emotional factors.  The Board ultimately concluded that the articles were generic in nature and did not apply to the Veteran's claim and that, in any case, the VA examiner's opinion in October 1998 was based upon a detailed review of the claims file the specific facts in this Veteran's case, and was supported by a detailed rationale.  Therefore, it was found to be more persuasive than the articles submitted by the Veteran.

In the January 2011 Memorandum Decision, the Court found that the medical treatise evidence submitted by the Veteran contradicted various aspects of the reasoning utilized by the October 1998 VA examiner in reaching an unfavorable opinion.  The Court found that the Board did not adequately explain the contradictions in finding that the VA examiner's opinion was adequate, probative, and persuasive.  Thus, the Court vacated that portion of the March 2009 Board decision.  The Court also noted that, if the Board is unable to reconcile the VA medical examiner's opinion with the medical treatise evidence, it should request an additional opinion from a VA medical examiner who considers the entire record, included the medical treatise evidence submitted by the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the contradictions noted in the January 2011 Memorandum Decision between the October 1998 VA opinion and the submitted medical treatise evidence, the Court's implication that the opinion is not adequate for deciding the claim, and the fact that the examination was conducted over 13 years ago, the Board finds that the claim must be remanded to schedule the Veteran for a VA neurologic examination to address the nature and etiology of the Veteran's chronic headaches.  

Given that the claim of service connection for chronic headaches must be remanded, the Board finds that the Veteran should also be sent a new notice letter to comply with the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran's claim was filed many years before the enactment of the VCAA.  Additionally, the RO initially adjudicated the claim prior to the enactment of the VCAA.  Although pre-adjudicatory VCAA notice was not possible, the Court has held that the Veteran has the right to subsequent content-complying notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In the March 2009 decision, the Board found that there were some notice deficiencies for this claim, but they were nonprejudicial.  To ensure that the Veteran is provided complete notice under the VCAA, he should be sent an updated letter on remand.

Next, as noted in the introduction, the Board remanded the following claims in March 2009, now characterized as:  entitlement to service connection for substance abuse as secondary to service-connected personality change due to a general medical condition with PTSD associated with motor vehicle accident and organic affective disorder due to head trauma; entitlement to service connection for disability of the pancreas as secondary to substance abuse; entitlement to service connection for disability of the liver as secondary to substance abuse; and entitlement to a TDIU for the period prior to March 2, 2005.

The RO was to readjudicate these claims and provide the Veteran with a supplemental statement of the case (SSOC) if they remained denied.  In a May 2010 SSOC, the RO readjudicated the substance abuse and TDIU claims as directed.  However, additional evidence was added to the record since that SSOC which has not been considered.  This was likely due to the transfer of the claims file to the Board prior to full compliance with the March 2009 remand so that the Board could address the matter found in the January 2011 Court Memorandum Decision.  In any case, these two claims must again be remanded so that they may be readjudicated by the RO with consideration of the complete record.

In regards to the pancreas and liver claims, the RO did not include a readjudication of these claims in the May 2010 SSOC.  It appears that the claims were treated as withdrawn in light of the Veteran's December 2009 communication.  However, as detailed above, the Veteran expressly withdrew the "bowel" claim, but made no reference to the pancreas and liver claims.  Thus, the two claims remain pending on appeal and must be readjudicated on remand as well.

Additionally, as noted previously, the issue of entitlement to service connection for heart disease, including congestive heart failure, as secondary to service-connected personality change due to a general medical condition with PTSD associated with motor vehicle accident and organic affective disorder due to head trauma, or exposure to herbicide agents, is now also properly before the Board.  The issue was included in the May 2010 SSOC.  However, the claim was again denied in a September 2011 rating decision after additional evidence was included in the record, but another SSOC was not provided to the Veteran.  Therefore, this claim must also be remanded for readjudication by the RO and the issuance of a SSOC to the Veteran.

Lastly, it appears that the Veteran continues to receive regular treatment at the VA Medical Center (VAMC) in Hot Springs, South Dakota.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for chronic headaches.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since December 2010) from the Hot Springs VAMC and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA examination by a neurologist.  The claims folder, to include a copy of this remand, must be made available and reviewed by the doctor in conjunction with the examination.  Any indicated studies should be performed.

Based upon the examination results and a review of the claims folder, the doctor should provide a diagnosis concerning any chronic headaches.  The specific type of headaches should also be identified (i.e., post-traumatic, tension, migraine, etc.)

The doctor should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current chronic headaches had their clinical onset during active service or are related to any in-service disease, event, or injury.

Consideration must be given to the documented in-service treatment for headaches and any medical treatise evidence included in the record, to include the articles titled "Post-Traumatic Headaches: Subtypes and Behavioral Treatments" and "Mild Head Injury and Posttraumatic Headache." 

The doctor must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the doctor for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  The SSOC must include consideration of all evidence added to the record since the most recently issued SSOC for each claim.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


